MASTER SERVICES AGREEMENT

 

This Master Services Agreement (this “Agreement”) is made effective as of March
3, 2020 (“Effective Date”), by and between Generex Biotechnology Corporation, a
Delaware corporation (“Generex”), with offices at 10102 USA Today Way, Miramar,
FL 33025, and EpiVax Inc., a Rhode Island corporation (“EpiVax”), with offices
at 188 Valley Street, Suite 424, Providence, RI 02909.

 

BACKGROUND

 

A.EpiVax and its Affiliates, as defined in Appendix 1, offer various services
for antigenic epitope discovery and validation of potential peptide vaccine
products for infectious disease and cancer using computational immunology
algorithms and other services.

 

B.Generex desires to purchase Services, as defined in Appendix 1, from EpiVax
and/or its Affiliates (collectively referred to as the “Provider”) from time to
time, and desires that Generex’s Affiliates have the right to purchase such
Services from time to time.

 

C.To facilitate purchasing Services from Provider, the Parties, as defined in
Appendix 1, are entering into this Agreement under which Generex and its
Affiliates may purchase Services from Provider from time to time.

 

In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties intending to be legally bound, agree as
follows:

AGREEMENT

1.       Request for Services. The Ordering Party, as defined in Appendix 1,
may, from time to time during the term of this Agreement, request that Provider
provide Services under this Agreement. All Services provided under this
Agreement will be covered by one or more statements of work (each, a “Statement
of Work”), each of which is developed and executed by the Ordering Party and
Provider in connection with any such request by the Ordering Party, and
described more fully in Section 2. Statement of Work No. 1, which covers
Services that have been agreed upon by the Parties as of the Effective Date, is
attached to this Agreement as Appendix 2. The Parties may from time to time
agree on additional Statements of Work for additional Services which will become
part of this Agreement.

1.1    Conflict of Terms. If there is any conflict between the terms and
conditions contained in this Agreement and the terms and conditions contained in
a Statement of Work, the terms and conditions contained in the Statement of Work
will control.

 

1.2    Standard of Performance. Provider will perform all Services using due
care in accordance with (a) this Agreement (including all applicable Statements
of Work and any mutually agreed technical documentation referenced therein); (b)
generally prevailing industry standards applicable to such Service; (c) all
applicable regulations as defined in the United States Code of Federal
Regulations (CFR), particularly as published in 21 CFR, and (d) any applicable
laws or regulations. Provider will make a good faith effort to start and
complete all Services on time and within budget. Provider will promptly notify
the Ordering Party of any conditions, circumstances, postponements, regulatory
issues, legal proceedings, or other information that may impact in any way any
Services to be provided by Provider, both in terms of timeline and budget.

 

1.3    Restrictions on Use or Transfer of Materials. Provider will use the
Materials, as defined in Appendix 1, only in the performance of Services as
expressly set forth in the applicable Statement of Work and in accordance with
the applicable Material Transfer Agreement, if any. Provider shall comply with
all laws and governmental rules and regulations that are applicable to its use
of the Materials, including all laws and regulatory requirements of the United
States Food and Drug Administration, and shall comply with any written safety
precautions provided by the Ordering Party. Provider will under no circumstances
engineer, re-engineer, modify or perform genetic or sequence analysis on any of
the Materials. Provider shall not transfer or supply any Materials, or anything
derived therefrom, in whole or in part, to any person (including employees),
other than as expressly permitted under this Agreement (including any applicable
Statement of Work).

1.4    Risk of Loss or Damage of Materials. Risk of loss or damage to the
Materials shall be in accordance with the applicable Material Transfer Agreement
or Statement of Work.

 

1.5    Subcontracting. Provider may subcontract any of its obligations under
this Agreement (including under any Statement of Work) to an Affiliate or a
Third Party; provided that Provider first (a)(x) in case of an Affiliate, gives
at least ten (10) business days prior written notice to the Ordering Company,
and (y) in the case of a Third Party, obtains the prior written consent of the
Ordering Party, and (b) enters into a written subcontract with the Affiliate or
Third Party subcontractor, which subcontract shall incorporate by reference all
the terms of this Agreement and require the subcontractor to be bound thereby,
which subcontract shall expressly recite the obligations of confidentiality set
forth in Section 5 hereof, and which shall permit the Ordering Party to enforce
the same directly against the subcontractor. Following Provider’s compliance
with the terms of this Section 1.5 (a) and (b) above, such Affiliates and Third
Parties shall be deemed to be “Permitted Subcontractors” and may thereafter
perform as subcontractors under this Agreement. Provider agrees to guarantee the
performance of any Permitted Subcontractors used in performance of any Services,
and agrees to be liable to the Ordering Party for any breach of this Agreement
or the applicable subcontract by such subcontractors. In the event that the
Ordering Party reasonably believes that a Permitted Subcontractor has breached
any of its obligations to Provider or the Ordering Party, or in the event that
the Ordering Party reasonably believes a Permitted Subcontractor has not
performed, or is not performing, its duties in a competent, professional,
workman-like manner, in accordance with current industry standards, then the
Ordering Party may require Provider to terminate the services of such Permitted
Subcontractor. In the event that the services of a Permitted Subcontractor are
discontinued for any reason, such Permitted Subcontractor shall be required to
(i) deliver to the Ordering Party possession of and title to any and all
reports, work product, Inventions, as defined in Appendix 1, and Deliverables,
as defined in Appendix 1, created in connection with this Agreement or any
Statement of Work, and within the Permitted Subcontractor’s possession or
control, and (ii) return to Generex or provide Generex with written
certification of the destruction of, at Generex’s sole option, all Materials,
all Background IP of Generex and its Affiliates and all other Confidential
Information of Generex and its Affiliates, as defined in Appendix 1, (including
all copies thereof in any type of media), within the Permitted Subcontractor’s
possession or control. Notwithstanding anything to the contrary in this Section
1.5, upon the Ordering Party’s request, termination, the Permitted Subcontractor
shall preserve all works in process until each work in process reaches a stage
where it can be delivered without risk of harm to the development thereof, and
such work product will be delivered to Generex at such appropriate time.

 

2.       Statement of Work. Upon receipt of a request for Services from the
Ordering Party, the Ordering Party, either solely or in conjunction with
Provider, shall draft, and Provider and the Ordering Party shall execute, the
applicable Statement of Work. Each Statement of Work will reference this
Agreement and will include a detailed project plan for the provision of the
applicable Services, including proposed technical documentation such as
protocols, specifications, or flow charts, in each case setting forth the
desired results and requirements for the Services, the planned method of
accomplishing such request, the Deliverables to be delivered thereunder, the
name and contact information for each Party in respect of the Services, the
projected schedule for completion, and the fees to be paid (the “Service Fees”)
and schedule for payments by the Ordering Party, along with such additional
information as the Parties may agree. Upon execution of a Statement of Work, the
purchase of Services by the Ordering Party and the sale of Services by Provider
will be subject to the terms and conditions of this Agreement and such Statement
of Work, including any valid amendments hereto or thereto. Each Statement of
Work will constitute a part of this Agreement and will be incorporated by this
reference herein. Changes to a Statement of Work will be recognized as
sequentially numbered amendments to be attached to the original Statement of
Work. Such amendments must be in writing and must define the specific changes
and associated costs. Each amendment must be signed by authorized
representatives of the Ordering Party and Provider. If such changes result in an
adjustment in Service Fees or affect the estimated completion date (or portions
thereof) of the Services, the Service Fees and/or estimated completion date (or
portions thereof) shall be adjusted to a degree commensurate with such changes,
as expressly set forth in the appropriate amendment. For the avoidance of doubt,
unless the context otherwise requires, a “Statement of Work” shall be deemed to
include any amendments thereto.

3.       Financial Terms.

3.1    Fees. The Service Fees and schedule for payment shall be as set forth in
the applicable Statement of Work.

3.2    Expenses. The Ordering Party will reimburse Provider for any reasonable,

documented expenses incurred by Provider in connection with the performance of
the Services; provided that such expenses have been approved in advance in
writing by the Ordering Party (the “Expenses”).

3.3    Invoices and Payment. Provider will invoice the Ordering Party for the
Service Fees and any Expenses in accordance with the terms and conditions of the
applicable Statement of Work. The Ordering Party shall pay Provider the
undisputed amount of each invoice within sixty (60) days of receipt of the
invoice. Any terms contained on Provider’s invoice that are inconsistent with or
supplemental to this Agreement or the Statement of Work are null and void.
Overdue payments will accrue interest, at the lesser of one percent (1%) per
month or the maximum allowable interest under applicable law, from due date
until paid. All payments will be made in U.S. dollars, unless otherwise
specified in the applicable Statement of Work. Any price or payment discounts
must be expressly offered to the Ordering Party by Provider in a Statement of
Work or other writing signed by an authorized representative of Provider to have
any force or effect hereunder.

 

3.4    Taxes and Employee Benefits. Provider will be solely responsible for the
payment of

all taxes, its employees’ salaries, unemployment insurance, liability insurance,
worker’s compensation, employee benefits and other employment-related costs,
charges and deductions.

 

4.       Intellectual Property

 

4.1    Records. Provider will maintain a file of the documentation, information,
records,

data, or other work product generated in connection with the performance of the
Services for a period of five (5) years from issuance of the final report or
delivery of manufactured materials under the applicable Statement of Work. Upon
Ordering Party’s written request, Provider will deliver to Ordering Party copies
of the applicable portions of the laboratory notebooks or other records
maintained by Provider (and, if applicable, its Affiliates, and their respective
employees and subcontractors) with respect to the Services. To the extent that
such notebooks and files contain Confidential Information of either Party, such
notebooks and files will remain subject to the obligations of confidentiality
set forth in Section 5. At the request of the Ordering Party, Provider shall
provide the Ordering Party with copies or electronic images of any and all
Confidential Information of the Ordering Party in possession of Provider and/or
its Affiliates, and/or their respective employees and subcontractors.

 

4.2    Background IP. Except as otherwise expressly stated in this Section 4 or
in a Statement of Work, nothing in this Agreement constitutes a transfer of
ownership of a Party’s pre-existing patents, copyrights, trade secrets or other
intellectual property rights that are incorporated in or relate to any
documentation, records, data, materials, methods, processes or other information
utilized in the performance of the Services (the “Background IP”). For the
avoidance of doubt, any processes or methods that are owned by Provider that are
used in the production of the Deliverables will be Background IP of Provider.
Similarly, any processes or methods that are exclusively owned by Generex or its
Affiliates that are used in the production of the Deliverables including the
Ii-Key, as defined in Appendix 1, will be Background IP of Generex.

 

4.3    Inventions. It is the intention of the Ordering Party that the services
contracted through

a Statement of Work result in the development of new Intellectual Property and
patents or “Inventions,” as defined in Appendix 1. Provider shall, at the
Ordering Party’s expense, do all things reasonably necessary or appropriate to
assist the Ordering Party in obtaining patents or copyrights on any Inventions
or Deliverables. Except as expressly set forth in any applicable Statement of
Work, the Ordering Party shall be the exclusive owner of, and shall have all
right, title and interest in and to, the Inventions and the Deliverables in
exchange for agreed upon fees, milestones, and royalties, as outlined in an
applicable Statement of Work. To the extent any intellectual property rights
that are included in the Inventions or Deliverables would otherwise vest in
Provider, any of its Affiliates, or any of their employees or subcontractors,
except rights attached to the Provider Background IP, EpiVax IP and those rights
explicitly reserved to Provider in an applicable Statement of Work, Provider
hereby assigns to the Ordering Party all right, title and interest in and to
such intellectual property rights, and agrees to execute, and to cause its
Affiliates and such employees and subcontractors to execute, any further
assignments or other documents that the Ordering Party deems appropriate to
perfect or further evidence such assignment.

 

4.4 Non-Exclusivity. Ordering Party acknowledges that (i) Provider is in the
business of providing services to Third Parties, and (ii) Provider reserves all
rights to provide to Third Parties deliverables similar, but not identical to
Deliverables, including deliverables which employ or specify data or materials
that are similar but not identical to Materials; provided that any such
provision does not breach any term or condition in this Agreement (including the
Statements of Work), and provided further that such provision of services or
deliverables to Third Parties does not include the use or delivery of, or
otherwise infringe or misappropriate, any intellectual property rights of
Generex or its Affiliates.

 

5.       Confidential Information. During performance of the Services and for
five (5) years thereafter, Provider on the one hand, and the Ordering Party on
the other hand (each such entity a “disclosing party” or a “receiving party,” as
applicable), will treat the disclosing party’s Confidential Information as
proprietary and confidential, and will not disclose any such Confidential
Information to such receiving party’s employees, consultants, advisors,
collaborators or Affiliates or to any other Third Party except such receiving
party’s employees, consultants, advisors, collaborators, Affiliates and
Permitted Subcontractors to whom it is necessary to disclose the disclosing
party’s Confidential Information for purposes of performing its obligations or
exercising its rights under this Agreement and the applicable Statement of Work;
provided that such employees, consultants, advisors, collaborators, Affiliates
and Permitted Subcontractors (x) are only given access to the disclosing party’s
Confidential Information to the extent necessary to perform their respective
duties under this Agreement and the applicable Statement of Work and (y) are
subject to a written agreement that includes confidentiality and limited use
terms at least as restrictive as those specified herein. The receiving party
shall protect the disclosing party’s Confidential Information by using the same
degree of care as such party uses to protect its own confidential information,
but in any event no less than a reasonable degree of care.

Notwithstanding any other provisions herein, a receiving party shall not have
liability or obligation to the disclosing party for, nor be in any way
restricted in, its disclosure or use of any of the disclosing party’s
Confidential Information to the extent the receiving party can prove by
competent evidence that such Confidential Information (a) is already disclosed
by the disclosing party to such receiving party or its Affiliates under no
obligation of confidentiality to the disclosing party or to any Third Party; (b)
is or becomes publicly known by any means whatsoever, through no action by or
involvement of the receiving party; (c) is independently developed by or for the
receiving party without use of the disclosing party’s Confidential Information;
provided that the receiving party substantiates such independent development
with contemporaneous documents; or (d) is intentionally disclosed by the
disclosing party to a Third Party without restriction on disclosure. The fact
that any portion of the Confidential Information may be subject to one of the
foregoing exceptions shall not automatically exclude any combination of
Confidential Information from protection under this Section 5 unless the
entirety of such Confidential Information also falls under the same
exception(s).

In the event the receiving party is required to disclose Confidential
Information of the disclosing party pursuant to an enforceable order of a court
or administrative agency, or to a regulatory authority or under other operation
of law, it shall not be a breach of this Section 5 to make such disclosure;
provided that the receiving party first (a) gives the disclosing party prior
written notice, to the extent commercially reasonable, of the circumstances of
the required disclosure, (b) takes all commercially reasonable steps necessary
to assist the disclosing party in protecting its Confidential Information, and
(c) limits disclosures made under this paragraph to the portion of Confidential
Information specifically required to be disclosed, and further provided that
disclosures made under this paragraph shall not otherwise exempt the disclosed
Confidential Information from protection under this Section 5.

6.       Term and Termination.

6.1 Term. This Agreement will begin on the Effective Date and continue until its
expiration two (2) years from the date of completion or termination of the last
performed Statement of Work, unless earlier terminated in accordance with this
Section 6.

 

6.2 Termination at Will. Ordering Party may terminate this Agreement and/or any
Statement of Work for any reason upon fifteen (15) days written notice to
Provider.

 

6.3 Termination of Statements of Work. If either Party materially breaches any
provisions of this Agreement (including any provision of a Statement of Work),
and the breaching Party fails to cure within thirty (30) days of receiving
written notice thereof, the non-breaching Party may terminate, upon written
notice to the breaching Party, any Statements of Work to which the breach
relates.

 

6.4 Termination for Insolvency. Either Party may terminate this Agreement and
any or all Statements of Work immediately without notice if the other Party: (i)
voluntarily institutes insolvency, receivership or bankruptcy proceedings, (ii)
is involuntarily made subject to any bankruptcy or insolvency proceeding and
such proceeding is not dismissed within sixty (60) days of the filing of such
proceeding; (iii) makes an assignment for the benefit of creditors, or (iv)
undergoes any dissolution or cessation of business.

 

6.5 Effect of Termination; Settlement of Amounts. The termination of this
Agreement shall terminate the Parties’ right to enter into new Statements of
Work, but shall not terminate existing Statements of Work, unless any such
Statement of Work has been expressly terminated. Upon any termination of this
Agreement or a Statement of Work in accordance with this Section 6 or Section
20, the Ordering Party will be responsible for a portion of the Service Fees
commensurate with the portion of Services completed at the time of such
termination, such fees to be agreed upon by the Parties within thirty (30) days
of the date of notice of such termination (or if no such notice is required,
within thirty (30) days of the date of termination). Additional charges may
include Expenses not cancelable at the time of termination and which are
actually incurred prior to termination, or other termination or cancellation
charges expressly set forth in the applicable Statement of Work.

 

6.6 Transfer of Work Product; Return of Confidential Information. Upon
termination or expiration of this Agreement or any Statement of Work for any
reason, Provider will: (i) deliver to Generex possession of and title to any and
all reports, work product, Inventions and Deliverables created in connection
with this Agreement (including any Statement of Work) as they exist at the time
of termination or expiration, and (ii) return to Generex or provide Generex with
written certification of the destruction of, at Generex’ sole option, all
Materials, all Background IP of Generex and its Affiliates and all other
Confidential Information of Generex and its Affiliates (including all copies
thereof in any type of media) that are in Provider’s possession or control;
provided, however, that with respect to any such reports, work product,
Inventions, Deliverables, Background IP, Materials or other Confidential
Information Provider will use for any surviving Statements of Work, the
foregoing obligations will not be effective until the applicable Statements of
Work are completed or terminated. Notwithstanding anything to the contrary in
this Section 6.6, upon termination or expiration of this Agreement or any
Statement of Work, Provider shall preserve all works in process until such work
in process reaches a stage where it can be delivered without risk of harm to the
development thereof, and such work product will be delivered to Generex at such
appropriate time. Upon termination or expiration of this Agreement or any
Statement of Work for any reason, Generex will return to Provider or provide
Provider with written certification of the destruction of, at Provider’s sole
option, all Background IP of Provider and all other Confidential Information of
Provider (including all copies thereof in any type of media) that are in
Generex’s possession or control.

 

7. Warranties.

 7.1 Limited Warranty. This Agreement (including all Statements of Work)
constitutes a contract for services only. The sole warranty with respect to the
Services is that Provider will perform all Services in accordance with the
standard of performance set forth in Section 1.2. The Ordering Party shall
notify Provider in writing of any claim for a breach of such warranty by
Provider within one hundred and eighty (180) days after acceptance by the
Ordering Party of the Deliverable(s) relating to such Services. The sole remedy
of the Ordering Party for breach of such warranty shall be to require Provider
to re-perform the Services (or such portion thereof as may reasonably be
required to be re-performed), and, in such event Provider shall diligently
pursue the re-performance of the Services or portions thereof until completion
or, if Provider cannot re-perform the Services (or such portion) in accordance
with this limited warranty, then it shall refund amounts paid by the Ordering
Party for the applicable Service giving rise to the breach of the above
warranty.

 

7.2 Limitation of Liability. EXCEPT WITH RESPECT TO THE PARTIES’ RESPECTIVE
OBLIGATIONS OF INDEMNITY UNDER SECTION 8 OF THIS AGREEMENT AND OF
CONFIDENTIALITY UNDER SECTION 5 OF THIS AGREEMENT, TO THE MAXIMUM EXTENT
PERMITTED BY THE APPLICABLE LAW, (A) IN NO EVENT WILL EITHER PARTY OR ITS
AFFILIATES BE RESPONSIBLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL,
OR EXEMPLARY DAMAGES, EVEN IF SUCH PARTY HAD NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES, AND (B) EACH PARTY AND ITS AFFILIATES MAXIMUM AGGREGATE LIABILITY
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND/OR A STATEMENT OF WORK
REGARDLESS OF THE CAUSE OF ACTION (OTHER THAN ANY BREACH OF THE WARRANTY
CONTAINED IN SECTION 7.1 IN RESPECT OF WHICH ANY LIABILITY SHALL BE LIMITED TO
RE-PERFORMANCE OR REFUND AS SPECIFIED THEREIN) SHALL BE LIMITED TO DIRECT
DAMAGES IN AN AMOUNT NOT TO EXCEED THE SUM OF ALL AMOUNTS PAID OR PAYABLE BY THE
ORDERING PARTY WITH RESPECT TO THE PROVISION OF THE SERVICES TO WHICH THE CLAIM
RELATES IN THE CONTRACT YEAR IN WHICH THE CLAIM ARISES.

 

8. Indemnification.

8.1 Indemnity by Provider. Except to the extent proximately caused by the gross
negligence, recklessness or willful misconduct of a Generex Indemnitee (as
defined below), Provider will indemnify, defend and hold harmless Generex and
its Affiliates and their respective officers, directors, employees and agents
(each, a “Generex Indemnitee”) from and against any loss, damage, liability,
claim, action, judgment, cost and expense (including court costs and reasonable
attorneys’ and experts’ fees and expenses) that a Generex Indemnitee incurs in
connection with any Third Party claim: (i) for a breach by Provider of
representations or warranties made in Section 7; (ii) for a breach of
confidentiality on account of use or disclosure of the Confidential Information
of Generex or its Affiliates by Provider or its employees and subcontractors; or
(iii) alleging that any materials (other than the Materials) provided by
Provider in connection with the provision of Services infringes or
misappropriates any patent, copyright, trademark, trade secret or other
intellectual property right of any Third Party.

 

8.2 Indemnity by Generex. Except to the extent proximately caused by the gross
negligence, recklessness or willful misconduct of a Provider Indemnitee (as
defined below), Generex will indemnify, defend and hold harmless Provider and
its officers, directors, employees and agents (each, a “Provider Indemnitee”)
from and against any loss, damage, liability, claim, action, judgment, cost and
expense (including court costs and reasonable attorneys’ and experts’ fees and
expenses) that a Provider Indemnitee incurs in connection with any Third Party
claim: (i) for a breach by Generex of representations or warranties made in
Section 7; (ii) for a breach of confidentiality on account of use or disclosure
of the Confidential Information of Provider by Generex or its Affiliates or
their respective employees; or (iii) alleging that any Materials provided by an
Ordering Party in connection with the Services infringes or misappropriates any
patent, copyright, trademark, trade secret or other intellectual property right
of any Third Party.

 

9.                  Insurance. Provider, at its expense, will maintain
commercial general liability insurance and/or professional liability insurance
with insurance carriers that maintain a Best’s rating of at least “A” and are
permitted to do business in the United States, such insurance to have limits and
be subject to such other terms and conditions as are customary for companies
engaged in providing similar services in similar industries, unless otherwise
specified in a Statement of Work.

10.        Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to any
rules of conflict of laws, and except that matters pertaining to intellectual
property rights and patents shall be governed by the laws of the jurisdiction in
which such intellectual property rights or patents exist. This Agreement shall
not be governed by the United Nations Convention on Contracts for the
International Sale of Goods. The Services and Deliverables are provided solely
for lawful purposes and use. Without limiting the foregoing, each Party agrees
to comply with all applicable export and reexport control laws and regulations,
including the Export Administration Regulations maintained by the U.S.
Department of Commerce, trade and economic sanctions maintained by the Treasury
Department’s Office of Foreign Assets Control, and the International Traffic in
Arms Regulations maintained by the Department of State. Specifically, each Party
represents and warrants that it shall not , directly or indirectly (a) sell,
export, reexport, transfer, divert, or otherwise dispose of any products,
software, technical data or technology (including products derived from or based
on such technology) received from the other Party or its Affiliates in
connection with this Agreement to any destination, entity, or person prohibited
by the laws or regulations of the United States, without obtaining prior
authorization from the competent government authorities as required by those
laws and regulations, or (b) use the products, software, technology and/or
technical data for any use prohibited by the laws or regulations of the United
States, without obtaining prior authorization from the competent government
authorities as required by those laws and regulations. Each Party shall
indemnify, defend, and hold harmless, to the fullest extent permitted by law,
the other Party and its Affiliates from and against any fines or penalties that
may arise as a result of such Party’s breach of this Section 10.

11.              Assignment; Binding Effect. This Agreement may not be assigned
or otherwise transferred, nor may any right or obligation hereunder be assigned
or transferred, by any of the Parties without the prior written consent of the
other Party; provided, however, that no consent of Provider shall be required
(i) with respect to any assignment or transfer from Generex to an Affiliate of
Generex, or (ii) in the event of the merger or consolidation of Generex into a
Third Party, the sale of all or substantially all of the assets of Generex to a
Third Party, or the sale of the equity interests of Generex, subject to written
assumption by any permitted assignee of all the rights and obligations of its
assignor under the Agreement (and any applicable Statement of Work). This
Agreement shall be binding upon the Parties’ respective successors and permitted
assigns.

12.              Independent Contractor. The relationship of the Parties is that
of independent contractors, and nothing herein shall be construed as
establishing one Party, its Affiliates, or any of its or their employees as the
agent, legal representative, joint venturer, partner, employee, or servant of
the other Party or its Affiliates. Except as set forth herein, neither Party
shall have any right, power or authority to assume, create or incur any expense,
liability or obligation, express or implied, on behalf of the other Party or its
Affiliates.

13.              Amendment; Waiver. This Agreement may be amended only by a
written instrument signed by each of the Parties. Each Party shall have the
right to enforce the provisions of this Agreement in strict accordance with its
terms. The failure of a Party at any time to enforce its rights hereunder
strictly in accordance with the same shall not be construed as having created a
custom contrary to the specific provisions hereof or as having in any way
modified or waived same, or any other provision.

14.              Notices. Notices under this Agreement shall be in writing and
deemed effective when delivered by hand or by facsimile transmission, or upon
receipt when sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows (or at such other address for a Party as shall be specified
by written notice):

 

For notices regarding forecast, ordering, or operation of this Agreement, to the
named party and address set forth in the applicable Statement of Work.

For notices regarding interpretation, terms, termination, or breach of this
Agreement:

If to Provider:

 

EpiVax

188 Valley Street, Suite 424

Providence, RI 02909 Attention: Anne DeGroot, PhD

email: anne@epivax.com

 

If to an Ordering Party:

Generex Biotechnology

10102 USA Today Way

Miramar, FL 33025

Attention: Anthony Crisci, Esq, CPA, Chief Legal Officer

Email: acrisci@nugenerex.com

 

with electronic copies to:

 

Richard Purcell, Executive Vice President, R&D Email: rpurcell@nugenerex.com

 

And to:

 

Joseph Moscato, President & CEO

Email: jmoscato@nugenerex.com

 

15.              Entire Agreement. This Agreement, including Appendices and any
Statements of Work executed hereunder, and any Material Transfer Agreement
executed hereunder set forth and constitute the entire agreement and
understanding between the Parties with respect to the subject matter hereof, and
all prior agreements, understanding, promises and representations, whether
written or oral, with respect thereto (including without limitation the
Confidentiality Agreement, dated as of February 2, 2020 between EpiVax and
Generex) are superseded hereby.

16.              Severability. The provisions of this Agreement shall be
several. Invalidity or unenforceability of one provision shall not affect any
other provision of this Agreement.

17.              Survival. The expiration or termination of this Agreement shall
not relieve the Parties or their respective Affiliates of any rights or
obligations accruing prior to such termination or expiration. The provisions of
Section 1.6 (“Subcontracting”), Section 4 (“Intellectual Property”), Section 5
(“Confidentiality”), Section 6.5 (“Effect of Termination; Settlement of
Payments”), Section 6.6 (“Transfer of Work Product; Return of Confidential
Information”), Section 7 (“Warranties”), Section 8 (“Indemnification”), and the
general provisions set forth in Sections 11 through 23, including this Section
17, will survive the expiration or termination of this Agreement for any reason.
The remaining provisions will survive to the extent required for any surviving
Statements of Work.

18.              Headings. The headings in this Agreement are for convenience
only and do not in any way limit or amplify the terms in this Agreement.

19.              Use of Names. Neither Party nor its Affiliates shall use the
other Party’s or its Affiliate’s name or the names of its employees in any
advertising, sales or promotional material or in any publication without prior
written consent of such other Party.

20.              Force Majeure. Provider shall not be responsible for failure or
delay in performance of its obligations related to the Services due to causes
beyond its reasonable control, including but not limited to, acts of God,
governmental actions, fire, labor difficulty, shortages, civil disturbances,
transportation problems, interruptions of power or communications, failure of
suppliers or subcontractors, or natural disasters; provided, however, that the
Ordering Party shall have the right to terminate the applicable Statement of
Work pursuant to which such Services are to be performed if such delay or
failure to perform is not resolved within thirty (30) days.

21.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall
together be deemed to constitute one agreement.

22.              Facility Visits and Audits. The Ordering Party, or its
representatives, may conduct one (1) annual quality audit lasting not more than
three (3) days, or additionally for cause, in either case as scheduled in
advance by mutual agreement of the Parties. While on Provider’s premises, the
Ordering Party will comply with any and all safety, security, and
confidentiality measures required by Provider.

23.              Risk of Loss of Deliverables. Risk of loss of Deliverables pass
to the Ordering Party upon acceptance of the Deliverables in accordance with the
applicable Statement of Work. 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.



 1 

 

 



EpiVax, LLC           By: /s/ William Martin     Name: William Martin     Title:
CEO                 Generex Biotechnology Corporation           By: /s/ Richard
Purcell     Name: Richard Purcell     Title: EVP R&D    

 

 



 2 

 

 




APPENDIX 1

 

 

“Affiliate” means any company that, directly or indirectly, is Controlled by,
Controls, or is under common Control with, a Party, for so long as such Control
exists.

 

“Confidential Information” means any confidential or other proprietary
information that is disclosed by or on behalf of a Party (the “disclosing
party”) to the other Party (the “receiving party”), whether disclosed orally,
visually or in writing, whether disclosed before or after the Effective Date,
and whether or not marked or otherwise designated as confidential, including,
without limitation, specifications, trade secrets, know-how, products, raw
materials, techniques, processes, compositions, compounds, formulas, schematics,
financial information, business plans, product plans, programs, financial
information, the terms and conditions of this Agreement and any other
information disclosed. All reports, analyses, compilations, data, forecasts,
studies and other materials that contain or otherwise reflect or are generated
or derived from such information are also included in the definition of
“Confidential Information.” Confidential Information of Generex includes, but is
not limited to, the Inventions, the Deliverables, the Background IP of Generex
and its Affiliates, and the Materials. Confidential Information of EpiVax
includes, but is not limited to, the EpiVax IP, and the Background IP of EpiVax
and its Affiliates.

 

“Commercial License Royalty” means the royalty paid by Generex, its
subsidiaries, and affiliates, to EpiVax on all commercial sales of Ii-Key
Products or Diagnostics Products that include EpiVax IP.

 

“Control” means the possession of the power to direct or cause the direction of
the management and policies of an entity, whether through the ownership of
voting securities, by contract, or otherwise.

 

“Deliverables” means (a) for all Services other than technology transfer
Services (i) final audited documentation, information, records, raw data, or
other work product generated in the performance of the Services; and (ii)
materials made pursuant to the Statement of Work derived and/or made from the
Materials; and (b) for technology transfer Services, a summary of the
documentation, information, records, raw data, or other work product generated
during performance of the technology transfer Services.

 

“Diagnostic Products” means the use of the EpiVax IP together with NuGenerex’s
CASSETTE Platform, or NuGenerex’s EXPRESS II platform, or other technologies for
the screening and/or diagnosis of the nCOV-2019 virus or COVID-19 virus,
including but not limited to rapid diagnostic test kits, clinical laboratory
tests, screening assays, or other laboratory methods to diagnose coronavirus
infection or exposure.

 

“EpiVax IP” means an amino acid sequences, owned, controlled or recommended by
EpiVax or amino acid sequences derived from an amino acid sequence owned,
controlled, or recommended by EpiVax which are useful for the development of
products in the Field and the Territory, as hereinafter defined.

 

“Field” means prevention, diagnosis or treatment of the coronavirus designated
nCOV-2019 or COVID19.

 

“Ii-Key” means an amino acid chain of the immune-regulatory Ii protein that
stimulates CD-4 activation when linked with MHC Class II epitopes.

 

“Ii-Key Product” means any product formulation which incorporates NuGenerex
Ii-Key technology and EpiVax IP.

 

“Inventions” means inventions, improvements, designs, programs, formulas,
know-how, methods, processes, documentation, records, data, materials,
specimens, concepts, information, writings or other work product or intellectual
property, that may or may not include the EpiVax IP, generated or discovered in
the performance of the Services, whether or not copyrightable or patentable.

 

“License” means EpiVax’s grant of a license on EpiVax IP to the extent necessary
for Generex to make, have made, modify, improve, market, import, have imported,
sell, have sold, offer for sale, bundle, distribute, have distributed and
otherwise use, enjoy the benefit of, and exploit the Ii-Key Products or
Diagnostics Products in the Field and Territory. EpiVax reserves the right to
use the EpiVax IP within the Field, with or without third parties, for the
development of products which do not qualify as Ii-Key or Diagnostic Products.

 

“Materials” means the materials provided by or on behalf of the Ordering Party
in connection with the Services, including all documentation, information,
records, raw data, writings provided in connection therewith.

 

“Ordering Party” means Generex and/or an Affiliate of Generex, to the extent
such party has executed the applicable Statement of Work.

 

“Parties” means the applicable Ordering Party and Provider, or if the context
otherwise requires, Generex and EpiVax.

 

“Services” means those services that are specified in a Statement of Work.

 

“Technology Access Fee” means the fee paid by Generex to EpiVax in order to
secure access to the EpiVax IP for the development, testing, and marketing of
Ii-Key Products and Diagnostic Products in the Field and the Territory.

 

“Territory” means worldwide.

 

“Third Party” means any person or entity other than Provider, Generex or any of
their respective Affiliates.

 

“Yearly Renewal Fee” means a yearly renewal of the Technology Access Fee to be
paid by Generex to EpiVax starting on the one-year anniversary of the Agreement
and continuing until the first year Generex receives commercial revenue on any
Ii-Key Products and Diagnostic Products.

 

 3 

 

 

APPENDIX 2

 

STATEMENT OF WORK No. 1

 

This Statement of Work is entered into by and between Generex, LLC, a Delaware
limited liability company (“Generex”), and EpiVax Inc., a Rhode Island
corporation (“EpiVax”), and is made part of and subject to that certain Master
Services Agreement entered into by and between Generex and EpiVax (the
“Agreement”). Capitalized words used but not defined in this Statement of Work
shall have the definition ascribed to it in the Agreement.

 

1.0 Scope of Work

 

This Statement of Work was developed as a result of a discussion between EpiVax
and Generex for the identification, development, and transfer of a potential
vaccine for COVID-19 based upon the EpiVax proprietary epitope prediction
software.

 

Work Plan

 

1) Epitope Selection

 

a)Review published information related to nCOV-2019.

 

b)Select input genome.

i)Preliminary analysis based on nCoV_2019_Wuhan-Hu-1.

 

c)Select target proteins.

i)Preliminary analysis suggests Spike, Envelope, and Membrane.

 

d)Collect input amino acid sequences.

 

e)Using the EpiMatrix system screen each input sequence for:

i)HLA Class II restricted T cell epitope clusters.

ii)HLA Class I restricted T cell epitopes.

 

f)Using the JanusMatrix algorithm screen each T cell epitope cluster identified
by EpiMatrix for human-like content.

 

g)File provisional patents on all high scoring sequences.

 

h)Compare Generex’ previously identified SARS virus epitope sequences vs.
COVID-19 sequences to identify homology

 

i)Select T cell epitope clusters with low human-like content and significant
Class I content for further testing.

 

j)Screen high scoring epitope clusters and select candidates for testing.

 

i)Select T cell epitopes clusters from extracellular domains.

ii)Select T cell epitope clusters of limited length (9 to 11 AA in length w/o
flanks).

iii)Select T cell epitope clusters with low human-like content (JanusMatrix<3).

iv)Select T cell epitope clusters with significant Class I content.

v)Append LRMK to n-terminal and check for junctional epitopes. vi) Select T cell
epitope clusters with low junctional immunogenicity.

 

k)File provisional patents on selected sequences (approximately 25).

 

Deliverable 1 – Report summarizing the results of the primary epitope selection
process and results of the SARS virus comparison

 

Deliverable 2 – Report summarizing the results of the secondary and tertiary
epitope selection process

 

Deliverable 3 – Report defining selected epitopes for incorporation into Ii-Key
hybrid Vaccines and reasoning behind selection

 

Deliverable 4 – Report detailing the provisional patent applications and claims,
with complete provisional patent applications attached as appendices.

 

Estimated Timeline: Two (2) Weeks

 

Fee for Work Plan Completion (due upon delivery of final report and receipt of
invoice from EpiVax): $150,000 US

 

Technology Access Fee (due upon execution of this Statement of Work No. 1 and
receipt of invoice from EpiVax): $150,000 US.

 

Yearly Renewal Fee (due upon receipt of invoice from EpiVax): $25,000 US.

 

Commercial License Royalty. Upon commercial sale of any Ii-Key Products or
Diagnostic Products, Generex will pay EpiVax a royalty equal to 20% of all
payments received by Generex, its subsidiaries, and affiliates, including,
without limitation, licensing fees, maintenance fees, milestones and royalties
but excluding direct R&D support. Said payments to be made in the calendar
quarter immediately following receipt or revenue by Generex.

 

Disposition of Intellectual Property. In exchange for the Technology Access Fee,
the Fee for Work Plan Completion, the Yearly Renewal Fee, and the Commercial
License Royalty, EpiVax hereby grants Generex and its Affiliates a
non-exclusive, transferable, license under EpiVax’ and its Affiliates’ interest
in the EpiVax IP generated by EpiVax during the performance of this Statement of
Work, with the right to grant sublicenses, and rights to use the Background IP
of EpiVax, together, as necessary to make, have made, modify, improve, market,
import, have imported, sell, have sold, offer for sale, bundle, distribute, have
distributed and otherwise use, enjoy the benefit of, and exploit the Ii-Key
Products or Diagnostic Products in the Field and the Territory. EpiVax reserves
the right to use the EpiVax IP within the Field, with or without third parties,
for the development of products which do not qualify as either Ii-Key Products
or Diagnostic Products.

 

{Signatures Next Page}

 

 4 

 



 

CONFIDENTIAL AND PROPRIETARY

 

IN WITNESS WHEREOF, the Parties hereto have executed this Statement of Work as
of the Effective Date.

 



EpiVax, LLC           By: /s/ William Martin     Name: William Martin     Title:
CEO                 Generex Biotechnology Corporation           By: /s/ Richard
Purcell     Name: Richard Purcell     Title: EVP R&D    



 5 

 

 